Case 1:20-cv-00214-DDD-JPM Document16 Filed 04/23/20 Page 1 of 1 PagelD#: 80

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DERECK D. TAYLOR, CIVIL DOCKET NO. 1:20-CV-0214-P
Plaintiff
VERSUS JUDGE DRELL
CHRIS HAZEL, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 13), and after a de novo review of the record
including the Objection filed by Plaintiff (ECF No.15), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Complaint (ECF Nos. 1, 5) are hereby DENIED and
DISMISSED WITH PREJUDICE under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

I
THUS DONE AND SIGNED at Alexandria, Louisiana, this 234% of
[pet —~ 2000,

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
